

109 HR 8957 IH: Wind Workforce Modernization and Training Act of 2020
U.S. House of Representatives
2020-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8957IN THE HOUSE OF REPRESENTATIVESDecember 14, 2020Ms. Finkenauer (for herself, Mrs. Axne, Mr. Bacon, Mr. Cartwright, and Mr. Cole) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Energy Policy Act of 2005 to establish a grant program for training wind technicians, and for other purposes.1.Short titleThis Act may be cited as the Wind Workforce Modernization and Training Act of 2020.2.Wind technician training grant program(a)In generalTitle XI of the Energy Policy Act of 2005 (42 U.S.C. 16411 et seq.) is amended by adding at the end the following:1107.Wind technician training grant program(a)DefinitionsIn this section:(1)Covered participantThe term covered participant means a participant enrolled, on the date on which an eligible entity receives a grant under this section, in the training program with respect to which the grant is received. (2)Eligible entityThe term eligible entity means a provider of training services that—(A)is on the list of eligible providers of training services described in section 122(d) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3152(d)), including joint labor-management organizations and postsecondary vocational institutions; and(B)offers a training program for technicians in the wind energy industry.(3)Final participation dateThe term final participation date means, for an eligible entity receiving a grant under this section, the date on which the last covered participant exits the training program with respect to which the grant is received.(b)Grant programThe Secretary shall establish a program under which the Secretary shall award grants, on a competitive basis, to eligible entities to purchase large pieces of wind turbine component equipment (such as nacelles, towers, and blades) for use in training wind technician students.(c)ReportingNot later than 1 year after the final participation date, an eligible entity receiving a grant under this section shall submit to the Secretary, with respect to the covered participants, a report containing a description of the levels of performance achieved with respect to each of the primary indicators of performance described in subclauses (I) through (VI) of section 116(b)(2)(A)(i) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)(i)).(d)FundingOf the amounts made available to the Secretary for administrative expenses to carry out other programs under the authority of the Secretary, the Secretary shall use to carry out this section $2,000,000 for each of fiscal years 2020 through 2025..(b)Clerical amendmentThe table of contents for the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 601) is amended by inserting after the item relating to section 1106 the following:Sec. 1107. Wind technician training grant program..3.Veterans in wind energy(a)In generalTitle XI of the Energy Policy Act of 2005 (42 U.S.C. 16411 et seq.) (as amended by section 2(a)) is further amended by adding at the end the following:1108.Veterans in wind energy(a)In generalThe Secretary, in consultation with the eligible entities defined in section 1107(a)(2), including joint labor-management organizations and postsecondary vocational institutions, shall design, establish, and administer a program to prepare veterans for careers in the wind energy industry by providing classroom instruction and work-based learning. (b)FundingOf the amounts made available to the Secretary for administrative expenses to carry out other programs under the authority of the Secretary, the Secretary shall use to carry out this section $2,000,000 for each of fiscal years 2020 through 2025..(b)Clerical amendmentThe table of contents for the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 601) (as amended by section 2(b)) is further amended by inserting after the item relating to section 1107 the following:Sec. 1108. Veterans in wind energy..4.Study and report on wind technician workforce(a)In generalThe Secretary of Energy (referred to in this section as the Secretary) shall convene a task force comprised of 1 or more representatives of each of the stakeholders described in subsection (b) that shall—(1)conduct a study to assess the training needs of technicians working in the wind energy industry;(2)create a comprehensive list that—(A)lists each type of wind energy industry technician position available in the United States; and(B)describes the skill sets required for each type of position listed under subparagraph (A); and(3)not later than 1 year after the date of enactment of this Act, make publicly available and submit to Congress a report that—(A)describes the results of that study;(B)includes the comprehensive list described in paragraph (2); and(C)provides recommendations—(i)for creating a credentialing program for wind energy industry technicians that may be administered by eligible entities (as defined in section 1107(a)(2) of the Energy Policy Act of 2005, as added by section 2(a) of this Act); and(ii)that reflect best practices for training programs for technicians in the wind energy industry, as identified by representatives of the wind energy industry.(b)Stakeholders describedThe stakeholders referred to in subsection (a) are—(1)the Department of Defense;(2)the Department of Education;(3)the Department of Energy;(4)the Department of Labor;(5)the Department of Veterans Affairs;(6)eligible entities (as defined in section 1107(a)(2) of the Energy Policy Act of 2005, as added by section 2(a) of this Act), including joint-labor management organizations and postsecondary vocational institutions; and(7)the wind energy industry.(c)FundingOf the amounts made available to the Secretary for administrative expenses to carry out other programs under the authority of the Secretary, the Secretary shall use to carry out this section $500,000.